Appeal from a *833judgment of Monroe County Court (Egan, J.), entered October 6, 1999, convicting defendant after a jury trial of assault in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: County Court properly denied defendant’s motion to suppress oral statements made by defendant outside his residence to police officers who were investigating an injury to his 13-month-old son. Upon our review of the totality of the circumstances under which the statements were made, we conclude that they were voluntary (see, People v Anderson, 42 NY2d 35, 38; People v Whorley, 286 AD2d 858; People v Pearce, 283 AD2d 1007, lv denied 96 NY2d 923). We further conclude that defendant was not in custody when questioned by police and thus Miranda warnings were not required (see, People v Stone, 283 AD2d 980, 981, lv denied 96 NY2d 925; People v Hurley, 154 AD2d 617, 618). Present — Green, J.P., Hayes, Hurlbutt, Kehoe and Burns, JJ.